Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
New claim 10 has been added.
Status of Claims
	Claims 1 – 10 are rejected under U.S.C 103.
Response to Amendments
	The following is in response to applicant’s remarks filed 11/19/2020.
	Applicant argues that Wang and Mizukawa do not teach an insulating layer that is a part of the unit cell making the previous rejection for an obvious rearrangement of parts inviable to one skilled in the art. 
	The above argument is considered persuasive, and the previous rejection has been overcome. The examiner agrees that the previously cited art does not teach the insulating layer to be within the unit cell. In response, new art has been cited teaching an insulating layer disposed within the unit cell in contact with the surfaces as laid out in the language of claim 1.
	More detail is given in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US20130302717A1, and further in view of Kazutaka, JP2013054872A (see machine translation)(see original document for figures).

Regarding claim 1, Wang teaches a planar (planar)[0055] type solid oxide fuel cell (solid oxide fuel cell stack)[0007], comprising:
a unit cell (single cell (12))[0041] which includes:

an electrolyte layer located above the fuel electrode (electrolyte)[0055];
an air electrode located above the electrolyte layer (cathode side)[0041]; and
wherein in the unit cell, the fuel electrode serves as a support (anode-supported planar SOFC)[0055].
an insulating layer (sealing members (13)(14))[0041][0042] 
Wang does not teach an insulating layer which coats 
	Kazutaka teaches an a fuel cell stack [claim 1] wherein an insulating adhesive layer (60) inside of the unit cell (110) is  disposed on a surface of the anode (2), cathode (3), and electrolyte (1) [fig. 1] , the at least one fuel through hole, and the at least one air through hole (M1 – M6)[fig. 1]. Further, the reference teaches that the adhesive layer prevents fluid leakage as well as short circuiting between the plates [0018].
	Therefore, it would have been obvious to one skilled in the art to combine the insulating layer taught in Kazutaka with the fuel cell stack of Wang to prevent short circuit and leakage. 

Regarding claim 2, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1.
	Further Wang teaches, a sealant layer including an upper sealant located above the unit cell and a lower sealant located below the unit cell (side sealing edge (102)) disposed on edge of connecting members on either side of unit cell)[0010];

	a fuel electrode interconnect (connecting member (11)) which includes at least one air manifold and at least one fuel (inlet and outlet holes (101d)(101e)(102e))[fig. 6].
	a fuel electrode interconnect (connecting member (11)) which is located below the lower sealant (side sealing edge (102)) disposed on edge of connecting members on either side of unit cell)[0010].
Wang does not teach an air electrode interconnect which is located above the upper sealant as the sealing portion of Wang is a raised structure on the interconnect giving the upper sealant a higher position in the stack than the interconnect. However, this is seen as an obvious design choice and one that would have been an obvious rearrangement of parts to one of ordinary skill in the art [MPEP 2144.04 VI (c)]. 

Regarding claim 3, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1.
Further, Wang teaches wherein the at least one fuel through hole and the at least one air through hole are formed at an edge of the fuel electrode (inlet and outlet holes (101d)(101e)(102e))[fig. 6].

Regarding claim 4, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1. 

	
Regarding claim 5, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 4.
 Further Kazutaka teaches wherein the insulating material is coated on the fuel gas passage, and the air passage (insulating adhesive layer (60) coated on the gas passages [fig. 1][0019].

Regarding claim 9, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 2.
Further Wang teaches the fuel cell further comprising an air electrode current collector; and a fuel electrode current collector (upper and lower current collector plates (1)(2))[0009].
Wang does not teach the two collectors being located between the upper sealant layer and the air electrode interconnect or between the lower sealant layer and the fuel electrode interconnect. However, this is seen as an obvious design choice and one that would have been an obvious rearrangement of parts to one of ordinary skill in the art [MPEP 2144.04 VI (c)]. 

Regarding claim 10, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1, 

However, the top and bottom surface of the electrolyte layer can be determined by the stacking direction which is reversible leaving no difference between the teaching in Kazutaka, and the above limitation. 
Further the insulating layer contacting a bottom surface of the fuel electrode is seen as an obvious rearrangement of parts, and would have been obvious to one skilled in the art before the filing date. 
	
Claim 6,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US20130302717A1 and Kazutaka, JP2013054872A, and further in view of Zerfass, US20140147767A1.

Regarding claim 6, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1.
Neither Wang nor Kazutaka teach wherein the insulating coating layer is coated with an insulating material.
	Zerfass teaches a fuel cell stack with gas passages wherein an insulating coating layer (intermediate element (114))[0118] is coated with an insulating material (insulating coating 
	It would have been obvious to one skilled in the art at the time of filing to combine the fuel cell stack of combined technical features of Wang and Kazutaka with the insulating coating of Zerfass to create a gastight seal. 

Regarding claim 7, Wang with combined technical features of Kazutaka and Zerfass teaches the planar type solid oxide fuel cell of claim 6 
Further, Zerfass teaches wherein the insulating material includes any one or more of yttria stabilized zirconia (YSZ), gadolinium doped cesium oxide (gadolinium stabilized ceria, GDC), calcia stabilized zirconia (CaO-stabilized ZrO2, CSZ), aluminum oxide (Al2O3), glass, and crystalized glass (ceramic insulating coating made of aluminum oxide or YSZ)[0122].

Regarding claim 8, Wang with combined technical features of Kazutaka the planar type solid oxide fuel cell of claim 1. 
Neither Wang nor Kazutaka teach wherein the insulating coating layer is formed by any one of dip coating and spray coating.
Zerfass teaches an insulating material (ceramic coating (150))[0122] used in a fuel cell stack wherein the insulating coating layer is formed by spray coating [0120].
Zerfass teaches the coating of insulating material helping to create and gastight connection [0196]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724              

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796